                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:15-CV-627-GCM



UNITED STATES OF AMERICA,                      )
                Plaintiff,                     )
                                               )
       v                                       )          ORDER
                                               )
APPROXIMATELY $175,493.01                      )
IN FUNDS, et al,                               )
                 Defendant.                    )




         THIS MATTER is before the Court on its own motion. The parties are hereby ordered to
file a status report within 7 days of the issuance of this order.

       IT IS SO ORDERED.


                                        Signed: November 29, 2018
